DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display apparatus with “a data line and constant voltage lines passing through a first pixel of the pixels, the data line supplying varying data signals and being divided into portions thereof, the constant voltage lines each supplying a respective constant voltage; and a bypass line connecting the portions of the data line and bypassing the transmission area, wherein the bypass line overlaps the constant voltage lines” along with other limitations of the claim.
Regarding claim 13, the prior art of record does not disclose or fairly suggest a display apparatus with “arranging a data line and constant voltage lines that pass through a first pixel of the pixels, the data line supplying varying data signals and being divided into portions thereof, the constant voltage lines each supplying a respective constant voltage; and connecting the portions of the data line via a bypass line that bypasses the transmission area, wherein the bypass line overlaps the constant voltage lines” along with other limitations.
et al. (US 2019/0051670 A1), Shimodaira (US 2008/0225216 A1), Ka et al. (US 2017/0294502 A1).
Bei teaches a display apparatus where the signal lines are connected to a bypass line to avoid running into a through hole in the display area (see Fig. 3 of Bei).  The bypass line overlap another signal line.  But Bei does not teach that the bypass line overlap a constant voltage line.  Shimodaira teaches a display apparatus where the signal line (47 or 48 in Fig. 8 of Shimodaira) are connected to a bypass line (detour line 47a or 48a) to avoid running into a through hole in the display area.  Shimodaira also discloses constant voltage lines (voltage lines 49, 59/59a, and 60/60a).  But these detour lines do not overlap the constant voltage lines.  
Ka teaches a display apparatus where the signal lines (SL1 in Fig. 2 of Ka) are connected to a bypass line (DT1-DT3).  The bypass line overlap a constant voltage line (VDD2 in Fig. 2 of Ka).  However, the data line and the constant voltage lines do not pass through a first pixel of the pixels (meaning these line must pass through a single pixel).  There is no obvious way to combine Ka to either of Bei or Shimodaira to teach all the limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tuan A Hoang/Examiner, Art Unit 2822